Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in excerpts from independent claims 1 and 11:

(From claim 1): “a first electrical component being coupled to the first drive shaft the first electrical component configured to convert mechanical movement of the second piston to electrical power; a second drive shaft including a second mechanical linkage between the second piston and a second crankshaft is configured to move the first piston within the cylindrical chamber; and a second electrical component being coupled to the second piston via the second drive shaft, the second electrical component configured to move the first second piston via the second drive shaft within the cylindrical chamber ” 

(From claim 11): “a first electrical component being coupled to the first drive shaft the first electrical component configured to convert mechanical movement of the second piston to electrical power; a second drive shaft including a second mechanical linkage between the second piston and a second crankshaft is configured to move the first piston within the cylindrical chamber; and a second electrical component being coupled to the second piston via the second drive shaft, the second electrical component configured to move the first piston via the second drive shaft within the cylindrical chamber; and moving, as a result of a first current traveling along a part of the second electrical component, the first piston within the cylindrical chamber”

Opposed piston engines in general are very well known in the art; to include hybrid-type opposed piston engines; for example see Hyde et al. (US Pub No 2009/0090334) and the non-final rejection of 21 April 2021. However, the limitations now added to each of the independent claims, further specifying the function of each of the electrical components, in combination with the persuasive arguments of 20 July 2021 are sufficient to set the instant application apart from the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB M AMICK/Primary Examiner, Art Unit 3747